Citation Nr: 1133939	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-32 704	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for service-connected bilateral hearing loss, to include whether clear and unmistakable error existed in an April 2002 rating decision.

2.  The propriety of the reduction of the Veteran's disability rating for service-connected bilateral hearing loss to noncompensable effective December 1, 2004.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2004 and May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2008, the Board remanded the matter to seek clarification from the Veteran regarding which issues he wished to appeal, for the AMC to properly certify the case to the Board, and for a supplemental statement of the case (SSOC) with the provisions of 38 C.F.R. §§ 3.105(e) and (i).  In March 2011, VA sent the Veteran a letter asking for clarification of the matters he wished to appeal.  The Veteran did not respond to this letter.  However, the Board will consider whether the reduction in the rating for bilateral hearing loss from 20 to 10 percent effective from September 20, 2001 contained CUE, the reduction in the rating for bilateral hearing loss from 10 to 0 percent effective December 1, 2004 was proper, and the currently assigned 0 percent rating is correct.  Therefore, as the Board is assuming the Veteran wishes to appeal all matters and the RO has considered them in the first instance, there is no prejudice to the Veteran and the Board can proceed with an adjudication.

In April 2011, the Veteran was provided with a SSOC that contained the provisions of 38 C.F.R. §§ 3.105(e) and (i).  In May 2011, the Veteran was informed that his case was returning to the Board and of how to submit additional evidence, request a hearing, or change his representative.  Given the foregoing, the Board finds that VA has substantially complied with the Board's April 2008 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In May 2009, the Veteran withdrew his representative and is now unrepresented.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The April 2002 rating decision, which assigned a 20 percent evaluation for bilateral hearing loss, was not based on the law and evidence then of record and did not constitute a reasonable exercise of rating judgment; the rating action was clearly and unmistakably erroneous in assigning higher than a 10 percent evaluation for bilateral hearing loss.

2.  In a June 2004 rating decision, the RO proposed to reduce the Veteran's 20 percent disability evaluation for bilateral hearing loss to a noncompensable evaluation.

3.  In June 2004, the Veteran was notified at his latest address of record of the contemplated action, furnished detailed reasons, and given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.

4.  The Veteran disagreed with the proposed action in July 2004.

5.  In a September 2004 rating decision, the RO reduced the disability rating for bilateral hearing loss from 20 percent to 0 percent, effective from December 1, 2004.

6.  The December 2001 VA examination reflected Level III hearing for the right ear and Level IV hearing for the left ear.

7.  The Veteran was afforded VA examinations in March 2003, February 2004, May 2004, and August 2005, which revealed no more than Level II hearing for the right ear and Level IV hearing for the left ear.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is shown in the April 2002 rating decision which assigned a 20 percent evaluation for service-connected bilateral hearing loss, and the reduction from 20 to 10 percent effective September 20, 2001 to December 1, 2004 is proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria to reduce the Veteran's disability evaluation for service-connected bilateral hearing loss from 10 percent to 0 percent effective December 1, 2004 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board points out, however, that the notice provisions of 38 U.S.C.A. § 5103 are not applicable to a rating restoration case initiated by the RO's action.  In this regard, the notice provisions of 38 U.S.C.A. § 5103 apply only "[u]pon receipt of a complete or substantially complete application."  In this case, the reduction was an action initiated by the RO, and not prompted by an application by the Veteran.  Moreover, rating reductions involve their own set of specialized notification and due process requirements found in 38 C.F.R. § 3.105.  See Barger v. Principi, 16 Vet. App. 132 (2002).  The record shows he received the notice to which he was entitled in June 2004.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available and identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Board also concludes that all of the VA examinations are adequate upon which to base a determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2001, March 2003, February 2004, May 2004, and August 2005 VA examinations were compliant with 38 C.F.R. § 4.85 and provide medical information needed to address the rating criteria relevant to this case.  In particular, they contain audiometric readings and speech discrimination scores.  Moreover, the Veteran has identified the impact of his disability on his employment and daily life, namely difficulty hearing and the need for hearing aids.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

VA has also assisted the Veteran throughout the course of this appeal by providing him with an August 2005 SOC (statement of the case) and August 2005, July 2006, and April 2011 SSOCs, which informed him of the laws and regulations relevant to his claim. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. 
§ 3.105(e).  Initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Furthermore, 38 C.F.R. § 3.105 (i) requires that the veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  

Where a disability rating has been continued for at least 5-years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).

In this instance, however, the 20 percent rating in question was not in effect for 5 years or more, and the preceding paragraphs (a) and (b) do not apply, based upon a disability which has not become stabilized and is likely to improve.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c).

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286.

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in 38 C.F.R. § 105(d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply.  38 C.F.R. § 105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (1999); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

On September 20, 2011, VA received the Veteran's claim for service connection for bilateral hearing loss.  An April 2002 rating decision granted service connection for bilateral hearing loss and assigned a 20 percent evaluation effective September 20, 2001.  In January 2003, the Veteran filed a claim for an increased rating for service-connected bilateral hearing loss.  An April 2003 rating decision continued the 20 percent rating.  A June 2004 rating decision proposed to decrease the rating from 20 to 0 percent.  In June 2004, the Veteran was provided with notice that meets the provisions of 38 C.F.R. §§ 3.105(e), (i).  A September 2004 rating decision decreased the rating to 0 percent effective December 1, 2004.  In February 2005, the Veteran filed a notice of disagreement (NOD) with that decision.  Subsequently, a May 2005 rating decision found CUE in the April 2002 rating decision that assigned the 20 percent rating for the service-connected bilateral hearing loss and assigned a 10 percent rating effective September 20, 2001.  Service-connected bilateral hearing loss is currently assigned a 10 percent rating effective September 20, 2001 and a 0 percent rating effective December 1, 2004.

The Board will first address whether the RO properly found CUE in the April 2002 rating decision.  The relevant evidence of record at the time of April 2002 rating decision consisted of an August 2001 private audiological evaluation and a December 2001 VA audiological examination.  

The Board observes that it is unclear whether the results of the August 2001 private audiological examination conform to the provisions of 38 C.F.R. § 4.85(a) (examination must be conducted by state-licensed audiologist, contain a controlled speech discrimination test (Maryland CNC), contain a puretone audiometry test, and be conducted without the use of hearing aids).  Nevertheless, assuming that these results do comply, it appears that the graphical representation of the audiogram converts to pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
55
60
LEFT
35
40
75
80

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The Veteran's average pure tone threshold was 47.5 decibels in his right ear and 57.5 decibels in his left ear.  The results correspond to Level I hearing for the right ear and Level II hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

On the authorized December 2001 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
40
45
LEFT
15
20
70
75

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 72 percent in the left ear.  The Veteran's average pure tone threshold was 31.25 decibels in his right ear and 45 decibels in his left ear.  The results of the VA examination correspond to Level III hearing for the right ear and Level IV hearing for the left ear in Table VI.  When those values are applied to Table VII, a 10 percent disability evaluation would be assigned under the provisions of 38 C.F.R. 
§ 4.85.  

The Board observes that the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or puretone thresholds of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz were not shown on either examination.  Accordingly, Table VIA was not applicable.  

The Board finds that CUE has been shown in the April 2002 rating decision with the grant of the 20 percent evaluation.  First of all, the correct facts were not applied by the adjudicator.  In this regard, the Board observes that the rating decision incorrectly recorded the left ear speech discrimination score as 45 percent when the December 2001 VA examination found it to be 72 percent.  When the incorrect 45 percent is applied to Table VI, the results correspond to Level VII hearing for the left ear.  When that value is applied to Table VII, a 20 percent disability evaluation results under the provisions of 38 C.F.R. § 4.85.  

However, it is clear that there are no evaluations that meet the criteria for a 20 percent rating.  As reflected above, neither values from the August 2001 or December 2001 evaluations correspond to a 20 percent disability evaluation under 38 C.F.R. § 4.85.  The Board concludes that the April 2002 rating decision error which applied a 45 percent speech discrimination score for the left ear instead of the correct 76 percent is undebatable and, when the correct percentage is applied, the outcome is manifestly changed, reducing the rating from 20 to 10 percent.  Accordingly, the Board finds that the April 2002 rating decision was clearly and unmistakably in error in assigning a 20 percent rating, rather than a 10 percent evaluation for bilateral hearing loss.  Thus, the reduction in the evaluation from 20 percent to 10 percent effective September 20, 2001 is proper.  

The Board will now address whether the reduction from 10 percent to 0 percent effective December 1, 2004 was proper.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the reduction of the rating from 10 percent was proper and that the current state of his disability more nearly approximates the criteria for a noncompensable evaluation and no higher.  In this regard, on the authorized March 2003 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
35
55
55
LEFT
35
30
75
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 88 percent in the left ear.  The Veteran's average pure tone threshold was 46.25 decibels in his right ear and 52.5 decibels in his left ear.  The results of the VA examination correspond to Level I hearing for the right ear and Level II hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

On the authorized February 2004 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
60
60
LEFT
35
35
75
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 86 percent in the left ear.  The Veteran's average pure tone threshold was 47.5 decibels in his right ear and 63.75 decibels in his left ear.  The results of the VA examination correspond to Level I hearing for the right ear and Level III hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

On the May 2004 VA authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
15
60
50
LEFT
25
30
70
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 72 percent in the left ear.  The Veteran's average pure tone threshold was 38.75 decibels in his right ear and 48.75 decibels in his left ear.  The results of the VA examination correspond to Level II hearing for the right ear and Level IV hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

There is another private audiological examination dated in August 2004 that was conducted by the same facility that conducted the August 2001 private audiological examination.  Again, it is unclear what audiometric testing was used and whether it conforms to the provisions of 38 C.F.R. § 4.85(a).  However, it appears that the graphical representation of the audiogram converts to pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
65
65
LEFT
40
50
80
80

Speech audiometry revealed speech recognition ability of 90 percent bilaterally.  The Veteran's average pure tone threshold was 56.25 decibels in his right ear and 62.5 decibels in his left ear.  The results of the evaluation correspond to Level II hearing for the right ear and Level III hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

On the August 2005 authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
35
60
55
LEFT
35
40
75
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The Veteran's average pure tone threshold was 47.5 decibels in his right ear and 56.25 decibels in his left ear.  The results of the VA examination correspond to Level I hearing bilaterally in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

In summary, none of the values meet the criteria for a compensable rating.  The Board has also considered whether a compensable evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  However, the Veteran's disability does not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the medical evidence of record does not show him to have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Thus, the Board finds that the noncompensable evaluation effective December 1, 2004 is appropriate as all evaluations show improvement in the Veteran's bilateral hearing loss.  The preponderance of the evidence reflects that 0 percent is the correct rating for the service-connected bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.85 Diagnostic Code 6100.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. §§ 4.85 and 4.86, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Further, none of the evidence reflects that the Veteran's hearing loss affects his daily life in an unusual or exceptional way.  Cf. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Clear and unmistakable error existed in an April 2002 rating decision and entitlement to restoration of a 20 percent rating for service-connected bilateral hearing loss is denied.

The reduction of the Veteran's disability rating for service-connected bilateral hearing loss from 20 percent to 10 percent effective September 20, 2001, and then to 0 percent effective December 1, 2004, was proper.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


